Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 1 of 9   PageID 3203




                  Exhibit B
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 2 of 9                     PageID 3204




                       THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE


  Favian Busby, Terric Edwards, Russell
  Leaks, Saul Molina Martinez, Joseph
  Nelson, and Mark Phillips, on their own
  behalf and on behalf of those similarly
  situated;

                                Petitioners-             Case No. 2:20-cv-2359-SHL
                                Plaintiffs,

                         v.

  Floyd Bonner, Jr., in his official capacity,
  Shelby County Sheriff, and the Shelby
  County Sheriff’s Office;

                                Respondents-
                                Defendants.



                                        CONSENT DECREE

          Plaintiffs Favian Busby, Terric Edwards, Russell Leaks, Saul Molina Martinez, Joseph
  Nelson, and Mark Phillips, by and on their own behalf and on behalf of a class of similarly situated
  persons, brought this action in May 2020 against Defendants Floyd Bonner, Jr., in his official
  capacity as the Shelby County Sheriff, and the Shelby County Sheriff’s Office challenging the
  constitutionality and legality of Plaintiffs continued detention in light of the COVID-19 pandemic.

          The parties desire that this action be settled by an appropriate Consent Decree without the
  burden, expense, and disruption of protracted litigation. Accordingly, subject to this Court’s
  approval of this Consent Decree (the “Decree”) and the related Release and Settlement Agreement,
  the parties agree to the entry of this Decree as final and binding among and between themselves
  as to the issues raised in Plaintiffs’ Complaint as well as their First and Proposed Second Amended
  Complaints. This Decree shall not in any way be construed as an admission by any party of any
  wrongful conduct whatsoever against any person or party.

       In resolution of this action, the parties hereby AGREE to, and the Court expressly
  APPROVES, ENTERS, and ORDERS, the following:
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 3 of 9                       PageID 3205




    I.      Parties Bound by this Decree

         1.      This Decree shall be binding on Defendants Floyd Bonner, Jr., in his official
  capacity as the Shelby County Sheriff and the Shelby County Sheriff’s Office, and upon all those
  who succeed any of this action’s named Defendants in his or her official capacity, as well as all
  other employees, agents, elected officials, and representatives of the Shelby County Sheriff and
  the Shelby County’s Sheriff Office (collectively “Defendants”).

         2.      This Decree shall also be binding on Plaintiffs Favian Busby, Terric Edwards,
  Russell Leaks, Saul Molina Martinez, Joseph Nelson, and Mark Phillips, by and on their own
  behalf and on behalf of a class of similarly situated persons, and their agents and representatives
  and on behalf of the Class certified by the Court pursuant to its Order dated June 10, 2020 (ECF
  No. 38) (collectively “Plaintiffs”).

   II.      Effective Date

            3.    This Decree shall become effective when filed with the Court (the “Effective
  Date”).

  III.      Independent Inspections and Reporting

          4.      Reporting. Within fourteen (14) days of the Effective Date, and thereafter on a
  monthly basis until the Decree terminates, Defendants shall provide Mike Brady, the Court-
  appointed Independent Inspector (the “Independent Inspector”), and Plaintiffs’ counsel with a
  report containing (a) the total population of the Shelby County Jail (the “Jail”) as a whole and by
  housing unit; (b) the number of COVID-19 tests conducted for detainees and for staff at the Jail in
  aggregate and by pod and the results of those tests; (c) the number of staff that are on leave, or
  who have taken leave within the past thirty (30) days due to symptoms of COVID-19; and (d) the
  number of detainees within the past thirty (30) days who died and who had exhibited symptoms
  of or tested positive for COVID-19 prior to their death.

          5.      Within thirty (30) days of the Effective Date, and at least once every sixty (60) days
  thereafter, Defendants shall provide the Independent Inspector and Plaintiffs’ counsel lists of the
  members of the Class and Subclass as defined by the Court (ECF No. 38). For each Class and
  Subclass member, Defendants shall specify whether the Class or Subclass member is housed in a
  single cell, shared cell, or dormitory.

          6.      Inspections. Within a month of the Effective Date, or within a reasonable time that
  is convenient for the Independent Inspector, the Independent Inspector will conduct an inspection
  of the Jail (“the First Inspection”) commensurate and in accordance with the procedure provided
  by the Court in its Order dated June 18, 2020 (ECF No. 56) (the “June 18 Order”) and this Decree,
  except that the parties and the Independent Inspector will not be required to provide the
  Independent Inspector’s reports to the Court.

          7.     The Independent Inspector will conduct further unannounced inspections in
  keeping with the June 18 Order and this Decree within ninety (90) days of the last inspection until
  the termination of this Decree, or upon the Independent Inspector’s written recommendation and/or
  determination that no further inspections are necessary.

                                                    2
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 4 of 9                    PageID 3206




          8.      During each inspection, the Independent Inspector shall be afforded unrestricted
  access to communicate and/or meet with the Jail’s Expeditor. During any of the Independent
  Inspector’s meetings with the Jail’s Expeditor, the Jail’s Expeditor will explain, what, if any,
  efforts have been taken on behalf of any members of the Class and Subclass to evaluate them in
  order to determine whether the Expeditor should present any Class or Subclass members’ cases
  before the District Attorney, applicable criminal defense counsel, and/or the presiding Judge for
  consideration of release on less restrictive conditions than detention. The Jail’s Expeditor will
  provide documentation in her possession to the Independent Inspector sufficient to substantiate to
  the satisfaction of the Independent Inspector what efforts she has taken on behalf of any Class or
  Subclass member. If, however, the Independent Inspector is not satisfied that the documentation
  so provided substantiates what efforts the Jail’s Expeditor has taken, the Independent Inspector
  may request further information in writing from the Jail’s Expeditor. Defendants shall produce
  the documentation that the Jail’s Expeditor provides to the Independent Inspector, including
  medical and mental health records, to Plaintiffs’ counsel via electronic mail or via any other
  manner agreed upon by the parties. All documentation provided to Plaintiffs’ counsel under this
  Paragraph shall be “Confidential” and is subject to the Stipulated Protective Order dated June 29,
  2020 (ECF No. 75).

          9.      Within a reasonable time after each inspection, the Independent Inspector will
  provide a written report to counsel for the parties as provided below, containing the Independent
  Inspector’s findings regarding the issues affecting the Jail’s response to COVID-19, particularly
  as they relate to medically-vulnerable detainees including, but not limited to, those mentioned in
  the June 18 Order. See ECF No. 56, Pg.ID 845.

  Counsel for Petitioners-Plaintiffs                  P.O. Box 120160
  Andrea Woods                                        Nashville, TN 37212
  Amreeta Mathai                                      syarbrough@aclu-tn.org
  American Civil Liberties Union
  125 Broad Street, 18th Floor                        Josh Spickler
  New York, NY 10004                                  Just City
  awoods@aclu.org                                     P.O. Box 41852
  amathai@aclu.org                                    Memphis, TN 38174
                                                      josh@justcity.org
  Maria Morris
  American Civil Liberties Union                      Steven John Mulroy
  915 15th Street N.W., 7th Floor                     Cecil C. Humphreys School of Law,
  Washington, D.C. 20005                              University of Memphis
  mmorris@aclu.org                                    1 N. Front St.
                                                      Memphis, TN 38103
  Zoe Brennan-Krohn                                   smulroy@memphis.edu
  American Civil Liberties Union
  39 Drumm Street                                     Joseph J. Bial
  San Francisco, CA 94111                             PAUL, WEISS, RIFKIND, WHARTON &
  zbrennan-krohn@aclu.org                             GARRISON LLP
                                                      2001 K Street, NW
  Stella Yarbrough                                    Washington, DC 20006-1047
  ACLU Foundation of Tennessee                        jbial@paulweiss.com

                                                  3
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 5 of 9                         PageID 3207




                                                         Jackson, Tennessee 38305
  Brice M. Timmons                                       jpentecost@pgmfirm.com
  Donati Law, PLLC                                       ntilly@pgmfirm.com
  1545 Union Ave                                         astokes@pgmfirm.com
  Memphis, TN 38104
  brice@donatilaw.com                                    Marlinee C. Iverson
                                                         Bridgett L. Stigger
  Counsel for Respondents-Defendants                     Shelby County Attorney’s Office
  James I. Pentecost                                     160 North Main Street, Suite 950
  Nathan D. Tilly                                        Memphis, TN 38103
  J. Austin Stokes                                       Marlinee.Iverson@shelbycountytn.gov
  162 Murray Guard Drive, Suite B                        Bridgett.Stigger@shelbycountytn.gov


          10.    If the Independent Inspector makes any recommendations in his reports,
  Defendants agree either to implement them or, within fourteen (14) days of receiving a report from
  the Independent Inspector, to provide the Independent Inspector and Plaintiffs’ counsel with an
  explanation in writing for why, despite their best efforts to do so, Defendants will not or cannot
  adopt the Independent Inspector’s recommendation(s).

          11.    During inspections subsequent to the First Inspection, the Independent Inspector
  shall report on whether Defendants have taken best efforts to implement the Independent
  Inspector’s prior recommendations.

         12.     Defendants shall pay for the Independent Inspector’s fees, costs, and expenses.

  IV.    Ventilation

          13.     Before January 31, 2021, Defendants will endeavor to prove to the satisfaction of
  Plaintiffs’ Counsel that the ventilation and air quality within the Jail is safe as it relates to COVID-
  19. If after receiving Defendants’ proof, Plaintiffs’ counsel in good faith believes that the
  ventilation and air quality within the Jail is unsafe as it relates to COVID-19, Plaintiffs’ counsel
  shall, within seven (7) days of receipt of said proof from Defendants, provide Defendants’ counsel
  with written notice setting forth the reason(s), based upon scientific or other evidence, why the
  ventilation and/or air quality within the Jail as it relates to COVID-19 remains unsafe. If Plaintiffs’
  counsel sends such notice, the parties will agree to the appointment of a qualified environmental
  engineer (the “Ventilation Expert”) to advise Defendants in writing (that written advice to be
  shared with the Independent Inspector and Plaintiffs’ counsel) regarding best practices to reduce
  the risk of airborne transmission of COVID-19 within the Jail. If within fourteen (14) days of
  Plaintiffs’ counsel sending written notice, the parties cannot agree to the appointment of a
  Ventilation Expert, Defendants’ counsel and Plaintiffs’ counsel will as soon as practicable submit
  the names and qualifications of two or more suggested experts to John S. Golwen who will as soon
  as practicable thereafter appoint the Ventilation Expert. To enable the Ventilation Expert to
  compile his/her advice, Defendants agree to provide the Ventilation Expert with sufficient facility-
  specific documentation, to permit the Ventilation Expert to consult with knowledgeable persons
  at the Jail, and if necessary to allow the Ventilation Expert to conduct an inspection. In forming
  his/her advice, the Ventilation Expert may consult with others provided he/she abides by the


                                                     4
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 6 of 9                      PageID 3208




  provisions of Paragraph 26. Shelby County agrees to implement the recommendations of the
  Ventilation Expert; or, within fourteen (14) days of receiving the written advice of the Ventilation
  Expert, to explain to the Ventilation Expert, Independent Inspector, and Plaintiffs’ counsel in
  writing why it will not or cannot despite using its best efforts to do so. Defendants and Plaintiffs’
  counsel will equally share the Ventilation Expert’s costs and fees.

   V.    Testing, Isolation, and Quarantine for COVID-19

         14.   All detainees and staff who are displaying the symptoms of COVID-19 as defined
  by the CDC shall be offered a test for COVID-19 as soon as practicable.

          15.     All individuals tested for COVID-19 shall be informed of their test results as soon
  as practicable.

         16.     When a person tests positive for COVID-19, the Jail shall use best efforts and all
  available resources, including cameras, logs, and other records, to perform contact tracing in
  accordance with both the CDC’s guidelines and the guidelines of the Shelby County Health
  Department and will offer to test and shall quarantine any detainees who would be, based upon
  information learned via said contact tracing, recommended to be quarantined by the applicable
  guidelines from the CDC and/or the Shelby County Health Department.

          17.    Detainees who test positive for COVID-19 will be isolated in accordance with CDC
  guidelines and will not be allowed into the general population unless or until permitted pursuant
  to the CDC guidelines.

        18.     Detainees held in isolation or quarantine because they have contracted or been
  exposed to COVID-19 shall have access to personal items and property, recreation time, and
  medical care.

  VI.    Hygiene and Personal Protective Equipment

          19.     Defendants will provide (a) Class and Subclass members access to cleaning agents
  and materials to clean their cells and sleeping areas, in addition to the scheduling cleaning times;
  and, (b) within thirty (30) days of the Effective Date, Class and Subclass members with either (i)
  three surgical masks replaced weekly or (ii) two cloth masks not less than two-ply that shall be
  laundered twice a week by the Jail’s laundry services and that shall be replaced as needed (the
  “Two-Ply Masks”). If within thirty (30) days of the Effective Date, Defendants are not in
  possession of a sufficient number of the Two-Ply Masks, then it may supply Class and Subclass
  members with two cloth masks approved by the Tennessee Department of Health (laundered twice
  a week by the Jail’s laundry services and replaced as needed) which it will replace continuously
  with Two-Ply Masks as soon as Defendants, acting with all reasonable dispatch and using their
  best efforts, acquire them.

 VII.    Social Distancing

          20.    In keeping with the June 18, 2020 Order (ECF No. 56), the Independent Inspector
  shall review the Jail’s efforts to maximize social distancing, including by reviewing the safety of
  the population levels of the Jail’s housing areas, and the work of the Jail’s Expeditor, and make

                                                   5
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 7 of 9                      PageID 3209




  recommendations, as informed by the CDC and other industry-related guidance on COVID-19
  safety measures, regarding how Defendants can and should maximize social distancing.
  Defendants shall implement those recommendations, or explain (in accordance with Paragraph 10)
  why, using their best efforts, Defendants will not or cannot adopt the Independent Inspector’s
  recommendation(s).

VIII.    Enforcement and Modification

         21.     This Court shall retain jurisdiction over the parties for purposes of modifying or
  enforcing this Decree.

          22.      Dispute Resolution. If a party to this Decree believes a dispute exists relating to
  the performance or interpretation of this Decree, counsel for the party will notify opposing counsel
  in writing, describing the dispute and clearly identifying that they are invoking the dispute
  resolution practice. The other party shall respond in writing to such notice within seven (7)
  business days of receipt of the notice. Within seven (7) business days of receipt of the response,
  counsel for both parties shall meet and confer and attempt to resolve the issue. If, however,
  Plaintiffs’ counsel are notified of an issue posing an immediate and serious risk to the health and
  safety of Plaintiffs or Class or Subclass members that requires prompt resolution to protect the
  health of Plaintiffs or Class or Subclass members, Plaintiffs’ counsel will provide written notice
  to Defendants’ counsel and the parties will engage in good-faith efforts to resolve the matter prior
  to Plaintiffs seeking court intervention. Notwithstanding the foregoing, Plaintiffs reserve the right
  to seek court intervention in a shorter timeframe than described elsewhere in this Paragraph should
  an issue they reasonably believe requires prompt resolution to protect the health and safety of Class
  or Subclass members arise. Only if the parties are unable to resolve the dispute through the process
  described in this Paragraph may the dispute be submitted for judicial resolution.

          23.      Court Resolution. Subsequent to the parties engaging in and completing the
  dispute resolution process as set forth in Paragraph 22, Plaintiffs may seek enforcement of this
  decree if Defendants fail to comply with any terms of this Decree, including if Plaintiffs have a
  good faith basis to believe that Defendants have not engaged best efforts to adopt the
  recommendations of the Independent Inspector or the Ventilation Expert (if applicable pursuant to
  Paragraph 13). If Plaintiffs seek enforcement of this Decree and obtain relief from the Court as a
  result of seeking such enforcement, Plaintiffs may seek an award of the reasonable attorneys’ fees
  and costs incurred in seeking enforcement of this Decree. Should Plaintiffs elect under such
  circumstances to seek enforcement of this Decree and the Court deny the relief sought on grounds
  that Plaintiffs’ action is frivolous, unreasonable, or without foundation, Defendants may seek an
  award of the reasonable attorneys’ fees and costs incurred in responding to Plaintiffs’ attempt to
  seek such enforcement.

          24.     Changes to Defendants’ Policies and Procedures. Plaintiffs recognize that
  Defendants maintain discretion to implement any and all policies and procedures in responding to
  emergency situations related to the COVID-19 pandemic taking into consideration legitimate
  penological interests, constitutional requirements, and their overarching goals and objectives in
  preventing the spread of COVID-19. Defendants will act in good faith when exercising their
  discretion and best efforts related to this Decree. Nothing in this Decree limits Defendants’
  discretion to respond as it deems necessary to the COVID-19 pandemic. In the event that such a


                                                   6
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 8 of 9                           PageID 3210




  response requires a modification of the terms of this Decree, Defendants will give Plaintiffs’
  counsel notice of the change as soon as practicable, but within fourteen (14) days of any material
  alteration. Plaintiffs’ counsel retains the ability to challenge the use of such discretion if Plaintiffs’
  counsel has reason to believe that Defendants have not exercised their discretion in good faith.
  Should any dispute under this provision need to be resolved by the Court, Paragraph 23 shall apply
  as to awarding fees and costs to the party obtaining relief from the Court. Given the evolving
  understanding of COVID-19, the changing access to resources and treatments, and the appropriate
  responses to it, Defendants will continue in good faith to take and incorporate input and updated
  guidance from the CDC, WHO, Independent Inspector, Ventilation Expert (if applicable pursuant
  to Paragraph 13), and other public health authorities.

          25.     Other Modifications. The parties may mutually agree to changes to this Decree
  at any time before the entry of a final judgment pursuant to the terms of this Decree. If the parties
  are able to agree on a necessary change to this Decree, they shall present any such changes to the
  Court for approval by joint motion.

  IX.     Confidentiality

         26.   Any information disclosed, shared, or obtained by any party in connection with this
  Decree and marked “Confidential” is subject to the Stipulated Protective Order dated June 29,
  2020 (ECF No. 75).

   X.     Stay of Litigation

         27.    Upon entry of this Decree, the case shall be stayed unless and until Plaintiffs
  undertake any action to seek enforcement of this Decree pursuant to the provisions herein. On
  motion by either party, the Court will consider whether to lift the stay in the case.

  XI.     Termination

          28.     This Decree will terminate upon the earliest of either (a) a declaration by the CDC
  and the Tennessee Department of Health that the COVID-19 pandemic is over and/or has ended,
  or (b) an FDA-approved COVID-19 vaccine is offered to and administered according to FDA
  guidelines to all detainees housed at the Jail for a period of more than fourteen (14) days and who
  accept a vaccination, along with educational materials about the vaccine and non-punitive
  incentives to take the vaccine. Upon termination of this Decree pursuant to this Paragraph, the
  parties shall inform the Court and the Court shall enter a final judgment of dismissal.

          29.      If this Decree has not otherwise terminated one year after the Effective Date, the
  parties may, at any time, jointly move the Court to terminate the Decree. If the parties do not agree
  that the Decree should terminate one year after the Effective Date, Defendants shall have the right,
  at any time, to petition the Court to terminate the Decree on the grounds that the Decree is no
  longer necessary.

 XII.     No Prevailing Party

        30.    No Party shall be considered to be the “prevailing” or “successful” party within the
  meaning of any statute or law as a result of this Decree. Each party shall bear its own costs,

                                                      7
Case 2:20-cv-02359-SHL-atc Document 161-2 Filed 01/22/21 Page 9 of 9                        PageID 3211




  attorneys’ fees, and expenses incurred up to the date of the entry of this Decree, except for as
  outlined within the Release and Settlement Agreement agreed upon by the parties.

XIII.    18 U.S.C. § 3626(a)(1)(A)

           31.      For purposes of jurisdiction and enforcement of this Decree only, the parties jointly
  request that the Court find that this Decree satisfies the requirements of 18 U.S.C. § 3626(a)(1)(A)
  in that it is narrowly drawn, extends no further than necessary to correct any violation of a federal
  right, and is the least intrusive means necessary to correct any violation of the federal rights of the
  Plaintiffs. Notwithstanding, nothing in this Decree shall be construed as an admission by any party
  of any wrongful conduct whatsoever against any person or party.


  Judgment is hereby entered in accordance with the foregoing Decree this ____ day of
  ____________, 2021.

                                                         ____________________________________
                                                         The Honorable Sheryl H. Lipman




                                                    8
